Citation Nr: 1234667	
Decision Date: 10/05/12    Archive Date: 10/12/12

DOCKET NO.  09-05 345	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Roanoke, Virginia



THE ISSUE

Entitlement to a compensable disability rating for the service-connected bilateral hearing loss disability.



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

M. Mills, Associate Counsel



INTRODUCTION

The Veteran served on active duty from March 1970 to June 1970 and from May 1979 to November 1985.  The record reflects the Veteran received the National Defense Service Medal.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a rating decision in March 2008 by the RO.

A review of the Virtual VA paperless claims processing system does not reveal any additional documents pertinent to the present appeal.

The appeal is being remanded to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required on his part.


REMAND

After having carefully considered the matter, and for the following reasons, the Board finds that this case must be remanded for further development.

In his February 2009 Substantive Appeal, the Veteran indicated that he wished to be scheduled for a hearing to be held at the RO before a Veterans Law Judge.  

The record indicated the Veteran was scheduled for a hearing to take place in November 2010.  A November 2010 Report of General Information indicated that he was unable to attend the scheduled hearing and requested that it be rescheduled.  As it does not appear that a hearing was rescheduled, further clarification is needed.

Pursuant to 38 C.F.R. § 20.700(a) (2011), a hearing on appeal will be granted to a veteran who requests a hearing and is willing to appear in person.  The Veteran has not been afforded a hearing or indicated that he wishes to withdraw this request.

Therefore, this action must be performed before adjudicating the claim.  38 C.F.R. § 20.700(a) (2011).

In Martinak v. Nicholson, 21 Vet. App. 447 (2007), the United States Court of Appeals for Veterans Claims (Court) held that in addition to dictating objective test results, a VA audiological examiner must fully describe the functional effects on a Veteran's occupational functioning and daily activities caused by a hearing disability in the final report.

The Veteran was afforded a VA examination in February 2008.  After asserting  that his bilateral hearing loss disability had increased in severity, he was afforded an another VA examination in October 2009.  

While the examiner noted that the Veteran was employed as a van driver and was not required to wear ear protection, she did not fully describe the functional effects of the Veteran's hearing loss disability on his occupational functioning.  

In addition, there was no evidence in the file, including the Veteran's statements and private examination reports, which sufficiently discussed these effects.

Moreover, the record indicated the October 2009 VA examiner did not review the claims folder including the Veteran's private audiological records.  As such, a new VA examination is necessary.

Accordingly, the case is REMANDED to the RO for the following action:

1.  The RO should take all indicated action in order to contact the Veteran and clarify whether he wished to be schedules for a hearing to be held at the RO before a Veterans Law Judge in accordance with the provisions of 38 C.F.R. §§ 19.75, 20.704 (2011).  If so, appropriate steps should be taken to schedule the requested hearing at earliest possible time.  

2.  The RO also should schedule the Veteran for a VA audiological examination to determine the current severity of his hearing loss disability.  Any and all studies, tests and evaluations deemed necessary by the examiner should be performed (including audiological testing), and the results reported in detail.  The claims file and a copy of this remand should be provided to the examiner for review.  The examiner should elicit a complete history from the Veteran.

The examiner should specifically describe the effect of the Veteran's hearing loss disability on his occupational functioning and daily activities.

A complete rationale for all opinions expressed should be included in the examination report.

3.  After completing all indicated development, the RO should readjudicate the claim for increase in light of all the evidence of record.  If any benefit sought on appeal remains denied, the Veteran and his representative should be furnished with a fully responsive SSOC and afforded a reasonable opportunity for response.

Thereafter, if indicated, the case should be returned to the Board for the purpose of appellate disposition.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).


_________________________________________________
STEPHEN L. WILKINS
Veterans Law Judge
Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


